Case 1:20-cr-O0060-DLH Document 90 Filed 08/31/20 Page 1 of 1

Case 1:20-cr-00060” \H *SEALED* Document 12 File““43/05/20 Page 1 of 2

Local AO 442 (Rev. 10/11) Arrest Warrant

UNITED STATES DISTRICT COUBFre, STATES MARSHALS

 

 

DISTRICT OF NORTH DAKOTA
MAR 04 2097
United States of America DISTRICT OF NORTH DAKOTA
v. )
Donald Bernard Sistrunk, Jr., a/k/a C Case No. 1:20-cr-060-03

)

7)

Defendant |
ARREST WARRANT
To: Any authorized law enforcement officer

YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
(name of person to be arrested) Donald Bernard Sistrunk, Jr., a/k/a C

 

who is accused of an offense or violation based on the following document filed with the court:

Indictment O) Superseding Indictment [Information © Superseding Information O Complaint

[ Probation Violation Petition C) Supervised Release Violation Petition O Violation Notice O Order of the Court

This offense is briefly described as follows:

Conspiracy to Distribute and Possess with Intent to Distribute Oxycodone
Aiding and Abetting

 

03/05/2020 /s/ Renee Hellwig

Issuing officer's signature

Date:

 

Renee Hellwig, Deputy Clerk

 

City and state: Bismarck, ND

Printed name and title

 

Return

This warrant was received on (date) Z u| Ob , and the person was arrested on (date) x if | 2D0G0

at (city and state) 7 t { L F MA CL. .

Date: 4\20|2096 K ( duramBerk Fo. ILE, Debelt

Arresting officer’s signature

Lown dn Bo f| _DUSmM

Printed name and titld

 

 

 

 
